Case 1:20-cv-02761-AT Document 21 Filed 05/26/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
KNIGHT FIRST AMENDMENT INSTITUTE AT DOC #:
COLUMBIA UNIVERSITY, DATE FILED: 5/26/2020

Plaintiff,
-against- 20 Civ. 2761 (AT)

CENTERS FOR DISEASE CONTROL AND ORDER

PREVENTION and U.S. DEPARTMENT OF
HEALTH AND HUMAN SERVICES,

 

Defendants.
ANALISA TORRES, District Judge:

 

The initial pretrial conference scheduled for June 4, 2020, at 1:20 p.m. is RESCHEDULED to
June 4, 2020, at 11:20 a.m. The conference shall proceed telephonically. The parties are each
directed to call either (888) 398-2342 or (215) 861-0674, and enter access code 5598827.

SO ORDERED.

Dated: May 26, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
